Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of June 9, 2005

 

among

 

Pathmark Stores, Inc.

 

and

 

The Holders of Registrable Securities

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 9, 2005 by and among Pathmark Stores, Inc., a Delaware corporation
(the “Company”), and each of the holders of Registrable Securities (as
hereinafter defined) executing this Agreement (each a “Holder” and collectively,
the “Holders”).

 

RECITALS

 

WHEREAS, this Agreement is made pursuant to that certain Securities Purchase
Agreement dated as of March 23, 2005 (the “Purchase Agreement”) by and between
the Company and the Holders, under which the execution and delivery of this
Agreement is a condition to the closing of the transactions contemplated
thereby.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the parties hereto agree as follows:

 

SECTION 1.1                          DEFINITIONS.  Capitalized terms used herein
and not otherwise defined herein have the meanings ascribed to them in the
Purchase Agreement.  In addition, the following capitalized terms shall have the
meanings ascribed to them below:

 

“Affiliate,” as applied to any specified Person, shall mean any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person and, in the case of a Person who is an
individual, shall include (i) members of such specified Person’s immediate
family (as defined in Instruction 2 of Item 404(a) of Regulation S-K under the
Securities Act) and (ii) trusts, the trustee and all beneficiaries of which are
such specified Person or members of such Person’s immediate family as determined
in accordance with the foregoing clause (i).  For the purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banking institutions in New York, New York or Los Angeles, California are not
required to be open.

 

“Closing Date” means the date on which Company Common Stock and Warrants are
first issued under the Purchase Agreement.

 

“Company Common Stock” means the common stock, par value $.01 per share, of the
Company.

 

“Deferral Period” is defined in Section 2.1.

 

“Demand Notice” is defined in Section 2.1.

 

--------------------------------------------------------------------------------


 

“Demand Registration” is defined in Section 2.1.

 

“Demanding Holder” means any Holder initiating a registration request in
compliance with Section 2.1(a); provided that any action required or permitted
to be taken under this Agreement by any Demanding Holders shall be taken by
action of the holders of a majority of the Registrable Securities held by such
Demanding Holders.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Holders” means the holders of Company Common Stock and of the Warrants who have
executed this Agreement, and the permitted transferees of each of them.

 

“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Piggyback Registration” is defined in Section 2.2.

 

“Piggyback Holder” is defined in Section 2.2.

 

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

 

“Public Distribution” shall mean any bona fide underwritten public distribution
of Stock pursuant to an effective registration statement under the Securities
Act or any other applicable law, or any bona fide public sale in an open market
transaction under Rule 144 of the Securities Act (or any successor rule) if such
sale is in compliance with the requirements of paragraphs (c), (d), (e), (f) and
(g) of such Rule (notwithstanding the provisions of paragraph (k) of such Rule).

 

“Public Offering” shall mean any bona fide underwritten public distribution of
Stock pursuant to an effective registration statement under the Securities Act
or any other applicable law.

 

“Registrable Securities” means each share of Stock held by the Holders, or
acquired by the Holders after the date hereof, until (i) it has been effectively
registered under the Securities Act and disposed of by such Holders pursuant to
an effective registration statement, or (ii) it is sold by such Holders pursuant
to Rule 144 (or any similar provisions then in force) under the Securities Act. 
“Registrable Securities” shall include all shares of Company Common Stock issued
or issuable upon exercise of the Warrants.

 

“Registration Statement” means any registration statement of the Company
relating to a Demand Registration pursuant to Section 2.1, a Piggyback
Registration pursuant to Section 2.2, or a Shelf Registration pursuant to
Section 2.3, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

3

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Holder” means a Holder who sells or proposes to sell Registrable
Securities pursuant to a Registration Statement under the Securities Act.

 

“Shelf Registration” or “Shelf Registration Statement” is defined in
Section 2.3.

 

“Stock” means the following securities (i) the Company Common Stock or (ii) any
security or other instrument (a) received as a dividend on, or other payment
made to the holders of, the Company Common Stock (or any other security or
instrument referred to in this definition) or (b) issued in connection with a
split of the Company Common Stock (or any other security or instrument referred
to in this definition) or as a result of any exchange or reclassification of the
Company Common Stock (or any other security or instrument referred to in this
definition), reorganization, consolidation, merger or recapitalization.

 

“Underwritten Registration” or “Underwritten Offering” means a registration in
which Stock of the Company is sold to an underwriter for re-offering to the
public.

 

“Warrants” means the Warrants issued pursuant to the Purchase Agreement.

 


ARTICLE II

REGISTRATION RIGHTS


 

SECTION 2.1                          DEMAND REGISTRATIONS.

 

(a)  Request for Registration.  At any time and from time to time on or after
the 180th day following the Closing Date the holders of at least 40% of the
Registrable Securities held by the Holders may make three written requests of
the Company for registration with the SEC, under and in accordance with the
provisions of the Securities Act, of all or part (but not less than one million
(1,000,000) shares of Registrable Securities) of their Registrable Securities (a
“Demand Registration”) by giving written notice to the Company of such demand (a
“Demand Notice”), provided that the Company shall be required to effect only one
Demand Registration during any six-month period.  Each such Demand Notice will
specify the number of Registrable Securities proposed to be sold pursuant to
such Demand Registration and will also specify the intended method of
disposition thereof.

 

The Company shall give written notice, of any Demand Notice by any Holder, which
request complies with this Section 2.1(a), within 5 days after the receipt
thereof, to each Holder who did not initially join in such request.  Within 10
days after receipt of such notice, any such Holder may request in writing that
its Registrable Securities be included in such registration, and the Company
shall include in the Demand Registration the Registrable Securities of each such
Holder requested to be so included, subject to the provisions of
Section 2.1(e).  Each such request shall specify the number of shares of
Registrable Securities proposed to be sold and the intended method of
disposition thereof.

 

4

--------------------------------------------------------------------------------


 

Promptly after receipt of any Demand Notice, but in no event later than 60 days
after receipt of such Demand Notice, the Company shall file a Registration
Statement with the SEC with respect to the Registrable Securities included in
the Demand Notice and shall use its reasonable best efforts to have such
Registration Statement declared effective as promptly as practicable; provided,
however, that the Company may postpone the filing of such Registration Statement
for a period of up to 90 days (the “Deferral Period”) if the Board of Directors
reasonably determines that (i) such a filing would adversely affect any proposed
financing, acquisition, divestiture or other material transaction by the Company
or (ii) such a filing would otherwise represent an undue hardship for the
Company.  The Company shall not be entitled to request more than one such
deferral (two in the case of events of the type described in clause (i) above)
with respect to any Demand Registration within any 365-day period.  If the
Company does elect to defer any such Demand Registration, the Holders requesting
such Demand Registration may, at their election by written notice to the
Company, (i) confirm their request to proceed with such Demand Registration upon
the expiration of the Deferral Period or (ii) withdraw their request for such
Demand Registration in which case no such request for a Demand Registration
shall be deemed to have occurred for purposes of this Agreement.

 

(b)  Effective Registration.  Except as provided in subsection (c) below, a
registration will not be deemed to have been effected as a Demand Registration
unless it has been declared effective by the SEC; provided that if, after it has
become effective, the offering of Registrable Securities pursuant to such
registration is or becomes the subject of any stop order, injunction or other
order or requirement of the SEC or any other governmental or administrative
agency, or if any court prevents or otherwise limits the sale of Registrable
Securities pursuant to the registration (for any reason other than the acts or
omissions of the Holders), such registration will be deemed not to have been
effected.  If (i) a registration requested pursuant to this Section 2.1 is
deemed not to have been effected in accordance with the provisions of the
preceding sentence or (ii) the registration requested pursuant to this
Section 2.1 does not remain continuously effective for a period of at least 90
days beyond the effective date thereof (or such shorter period as is required to
complete the distribution by the Holders of the Registrable Securities included
in such registration statement) (the “Demand Registration Statement”), then such
Demand Registration Statement shall not count as a Demand Registration that may
be requested by the Demanding Holder(s) and the Company shall continue to be
obligated to effect a registration pursuant to this Section 2.1.

 

(c)  Withdrawal.  The Demanding Holders may withdraw all or any part of the
Registrable Securities from a Demand Registration at any time (whether before or
after the filing or effective date of the Demand Registration Statement), and if
all such Registrable Securities are withdrawn, to withdraw the demand related
thereto.  If at any time a registration statement is filed pursuant to a Demand
Registration, and subsequently a sufficient number of Registrable Securities are
withdrawn from the Demand Registration so that such Demand Registration
Statement does not cover at least the required amounts specified by
Section 2.1(a), and an additional number of Registrable Securities is not so
included, the Company may (or shall, if requested by the Demanding Holders)
withdraw such Demand Registration Statement; provided that such withdrawn
registration statement will count as a Demand Registration unless the Demanding
Holders elect to bear the expenses associated with such withdrawn registration
statement.  If the Demanding Holders elect to bear such expenses, such expenses
shall be borne

 

5

--------------------------------------------------------------------------------


 

by the Demanding Holder(s) whose withdrawal of Registrable Securities resulted
in such Demand Registration Statement not covering the specified required
amounts.

 

(d)  Selection of Underwriter.  If the Demanding Holders so elect, the offering
of Registrable Securities pursuant to a Demand Registration shall be in the form
of an Underwritten Offering.  The Demanding Holders and the Company shall
jointly select one or more nationally recognized firms of investment bankers to
act as the managing underwriter or underwriters in connection with such offering
and shall select any additional investment bankers and managers to be used in
connection with such offering; provided that in the event that the Company and
the Demanding Holders are unable to jointly agree on such investment bankers and
managers, such investment bankers and managers shall be selected by the
Demanding Holders and shall be reasonably satisfactory to the Company.  The
Company shall (together with all Holders of Registrable Securities proposing to
distribute such Registrable Securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting in the manner set forth above.

 

(e)  Priority on Demand Registrations.  If, in any Demand Registration involving
an Underwritten Offering the managing underwriter or underwriters thereof advise
the Demanding Holders or the Company in writing that in its or their reasonable
opinion the number of Registrable Securities proposed to be sold in such Demand
Registration exceeds the number that can be sold in such offering or will
adversely affect the success of such offering (including, without limitation, an
impact on the selling price or the number of Registrable Securities that any
participant may sell), the Company shall include in such registration only the
number of Registrable Securities, if any, which in the opinion of such
underwriter or underwriters can be sold without having an adverse effect on the
success of the offering and in accordance with the following priority:  (i)
first, Registrable Securities held by Demanding Holders, allocated pro rata
among such group (based upon the number of Registrable Securities requested to
be included in such Demand Registration) and (ii) second, pro rata (based upon
the number of Registrable Securities requested to be included in such
registration by such Holders) among the other Holders of Registrable Securities
who have requested to include Registrable Securities in such registration.  If
all Registrable Securities requested to be sold in the Underwritten Offering are
included therein, the Company may include other shares of Stock in such offering
in accordance with the following priority, but not to exceed the number
recommended by the managing underwriter or underwriters:  (x) first, pro rata
among any other stockholders of the Company having piggyback or other similar
registration rights and (y) second, shares of Stock proposed to be sold by or
for the account of the Company.

 

SECTION 2.2                          PIGGYBACK REGISTRATIONS.

 

(a)  Right to Participate in Registration.  If at any time the Company proposes
to file a registration statement under the Securities Act with respect to an
offering by the Company for its own account or for the account of any holders of
any class of common equity securities (other than (i) a registration statement
on Form S-4 or S-8 (or any substitute form that may be adopted by the SEC) or
(ii) a registration statement filed in connection with a Demand Registration or
a Shelf Registration or (iii) a registration statement filed in connection with
an offering of securities solely to the Company’s existing securityholders),
then the Company shall give written notice of such proposed filing to the
Holders as soon as practicable (but in no event

 

6

--------------------------------------------------------------------------------


 

less than 20 days before the anticipated filing date), and such notice shall
offer such Holder the opportunity to register such number of shares of
Registrable Securities as each such Holder may request, which request shall
specify the Registrable Securities intended to be disposed of by such Holder and
the intended method of distribution thereof (or, if the offering is a proposed
Underwritten Offering, that such Holder elects to have the number of Registrable
Securities so specified included in such Underwritten Offering) (a “Piggyback
Registration”).

 

The Company shall use its reasonable best efforts to cause the managing
underwriter or underwriters of a proposed Underwritten Offering to permit the
Registrable Securities requested by the Holders thereof to be included in a
Piggyback Registration (the “Piggyback Holders”) to be included on the same
terms and conditions as any similar securities of the Company or any other
securityholder included therein and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method of
distribution thereof.

 

No registration effected under this Section 2.2 and no failure to effect a
registration under this Section 2.2(a), shall relieve the Company of its
obligations pursuant to Section 2.1, and no failure to effect a registration
under this Section 2.2(a) and complete the sale of shares in connection
therewith shall relieve the Company of any other obligation under this Agreement
(including, without limitation, the Company’s obligations under Sections 3.2 and
4.1).

 

(b)  Priority on Piggyback Registrations.  Unless the registration statement is
being filed pursuant to a Demand Registration (in which case the priority of
piggyback rights shall be as provided in Section 2.1(e) above), if the managing
underwriter or underwriters advise the Company in writing that in its or their
reasonable opinion the number of equity securities of the Company proposed to be
sold in such registration (including Registrable Securities to be included
pursuant to subsection (a) above) will adversely affect the success of such
offering (including, without limitation, an impact on the selling price or the
number of equity securities of the Company that any participant may sell), the
Company shall include in such registration the number of equity securities of
the Company, if any, which in the opinion of such underwriter or underwriters
can be sold without having an adverse effect on the offering and in accordance
with the following priority:  (i) first, the securities the Company proposes to
sell for its own account, and (ii) second, pro rata based on the number of
Registrable Securities that each Holder or other Person having similar rights
shall have requested to be included therein.

 

(c)  Withdrawal.  The Piggyback Holders may withdraw all or any part of the
Registrable Securities from a Piggyback Registration at any time (before but not
after the effective date of such registration statement), by delivering written
notice of such withdrawal request to the Company, unless such Piggyback
Registration is underwritten, in which case Registrable Securities may not be
withdrawn after the effective date of the Registration Statement.

 

(d)  Termination of Registration by the Company.  If the Company shall determine
for any reason (x) not to register or (y) to delay a registration which includes
Registrable Securities pursuant to this Section 2.2, the Company may, at its
election, give written notice of such determination to the Holders of the
Registrable Securities and, thereupon (i) in the

 

7

--------------------------------------------------------------------------------


 

case of a determination not to register, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses (as defined below) in
connection therewith), without prejudice, however, to the rights, if any, of any
Holder or Holders of Registrable Securities to request that such registration be
effected as a Demand Registration under Section 2.1, and (ii) in the case of a
delay in registering, shall be permitted to delay registering any Registrable
Securities for the same period as the delay in registering such other shares.

 

SECTION 2.3                          SHELF REGISTRATION.

 

(a)  Filing and Effectiveness.  Upon the request of the Demanding Holders at any
time after the 180th day following the Closing Date, the Company shall cause to
be filed with the SEC as promptly as practicable after such request, but in no
event later than 90 days thereafter, a shelf registration statement pursuant to
Rule 415 under the Securities Act (a “Shelf Registration” or a “Shelf
Registration Statement”), which Shelf Registration Statement shall provide for
resales of all Registrable Securities held by Holders who shall have provided
the information required pursuant to Section 3.1(b).  The Company shall use its
reasonable best efforts to have such Shelf Registration declared effective,
subject to Section 2.3(c) below, and to keep such Shelf Registration Statement
continuously effective, supplemented and amended to the extent necessary to
ensure that it is available for resales of Registrable Securities by such
Holders, and to ensure that it conforms with the requirements of this Agreement,
the Securities Act and the policies, rules and regulations of the SEC as
announced from time to time, for a period of at least two (2) years following
the date on which such Shelf Registration Statement becomes effective under the
Securities Act.  A request of the Demanding Holders under this Section 2.3(a)
shall be deemed to be a request for a Demand Registration under Section 2.1
above.

 

(b)  Effective Registration.  A registration will not be deemed to have been
effected as a Shelf Registration unless it has been declared effective by the
SEC and the Company has complied in all material respects with its obligations
under this Agreement with respect thereto; provided that if, after it has become
effective, the offering of Registrable Securities pursuant to such registration
is or becomes the subject of any stop order, injunction or other order or
requirement of the SEC or any other governmental or administrative agency, or if
any court prevents or otherwise limits the sale of Registrable Securities
pursuant to the registration (for any reason other than the acts or omissions of
the Holders), such registration will be deemed not to have been effected.  If
(i) the Shelf Registration is deemed not to have been effected in accordance
with the provisions of the preceding sentence or (ii) the Shelf Registration
does not remain continuously effective for the period described in
subsection (a) above, then such Shelf Registration Statement shall not count as
a Shelf Registration and the Company shall continue to be obligated to effect a
registration pursuant to this Section 2.3.

 

(c)  Suspension.  With respect to any Shelf Registration that has been declared
effective (i) the Company may suspend use of such Shelf Registration at any time
if the continued effectiveness thereof would require the Company to disclose a
material financing, acquisition or other corporate transaction, which disclosure
the Board of Directors of the Company shall have determined in good faith is not
in the best interests of the Company and its stockholders, and (ii) the Company
may suspend use of such Shelf Registration during any

 

8

--------------------------------------------------------------------------------


 

period if each of the Company and the holders of a majority of the Registrable
Securities included in such Self Registration consents in writing to such
suspension for such period.

 


ARTICLE III

REGISTRATION PROCEDURES


 

SECTION 3.1                          REGISTRATION PROCEDURES.

 

(a)  General Provisions.  In connection with any Registration Statement and any
related Prospectus required by this Agreement to permit the sale or resale of
Registrable Securities, the Company shall:

 

(1)                                  prepare and file with the SEC a
registration statement with respect to such Registrable Securities within the
time periods specified herein, make all required filings with the NASD and use
its best efforts to cause such registration statement to become effective as
promptly as practicable (subject to the Company’s right to withdraw the
registration statement under the circumstances described in Sections 2.1(c) or
2.2(d));

 

(2)                                  promptly prepare and file with the SEC such
amendments and post-effective amendments to the Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Sections 2.1, 2.2 or 2.3, as applicable, or such shorter period as
will terminate when all Registrable Securities covered by such Registration
Statement have been sold (subject to Section 2.3(c)); cause the Prospectus to be
supplemented by a required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provision of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;

 

(3)                                  use its reasonable best efforts to keep
such Registration Statement continuously effective and provide all requisite
financial statements for the period specified in Sections 2.1, 2.2 or 2.3, as
applicable (subject to Section 2.3(c)); upon the occurrence of any event that
would cause any such Registration Statement or the Prospectus contained therein
(A) to contain a material misstatement or omission or (B) not to be effective
and usable for resale of Registrable Securities during the period required by
this Agreement, the Company shall file as promptly as practicable an appropriate
amendment to such Registration Statement, in the case of clause (A), correcting
any such misstatement or omission, and, in the case of either clause (A) or (B),
use its reasonable best efforts to cause such amendment to declared effective
and such Registration Statement and related Prospectus to become usable for
their intended purposes(s) as soon as practicable thereafter;

 

(4)                                  provide (A) the Holders of Registrable
Securities participating in the registration, (B) the underwriters (which term,
for purposes of this Agreement, shall

 

9

--------------------------------------------------------------------------------


 

include a Person deemed to be an underwriter within the meaning of Section 2(11)
of the Securities Act), if any, of the Registrable Securities to be registered,
(C) the sale or placement agent therefor, if any, (D) counsel for such
underwriters or agent, and (E) counsel for the Holders thereof, as selected by
Holders of a majority of the Registrable Securities covered by such registration
statement, the opportunity to participate in the preparation of such
registration statement, each prospectus included therein or filed with the SEC,
and each amendment or supplement thereto, and for a reasonable period prior to
the filing of such registration statement, and throughout the period specified
in Section 3.4(b) hereof, make available for inspection by the parties referred
to in (A) through (E) above such financial and other information and books and
records of the Company, provide access to properties of the Company and cause
the officers, directors, employees, counsel and independent certified public
accountants of the Company to respond to such inquiries as shall be reasonably
necessary to conduct a reasonable investigation within the meaning of Section 11
of the Securities Act;

 

(5)                                  advise the underwriters, if any, and
Selling Holders promptly and, if requested by such Persons, to confirm such
advice in writing, (A) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to any Registration
Statement or any post-effective amendment thereto, when the same has become
effective, (B) of any request by the SEC for amendments to the Registration
Statement or amendments or supplements to the Prospectus or for additional
information relating thereto, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading.  If at any time the SEC shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Registrable
Securities under state securities or Blue Sky laws, the Company shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

 

(6)                                  furnish to each Selling Holder named in any
Registration Statement or Prospectus and each of the underwriter(s) in
connection with such sale, if any, such number of copies of any Registration
Statement or Prospectus included therein or any amendments or supplements to any
such Registration Statement or Prospectus (including all documents incorporated
by reference after the initial filing of such Registration Statement and all
exhibits filed therewith), reasonably requested by such Person;

 

(7)                                  if requested by any selling Holders or the
underwriter(s) in connection with such sale, if any, promptly include in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as

 

10

--------------------------------------------------------------------------------


 

such selling Holders and such underwriter(s), if any, may reasonably request to
have included therein, including, without limitation, information relating to
the “Plan of Distribution” of the Registrable Securities, information with
respect to the principal amount of Registrable Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Registrable Securities to be sold in such offering, and make
all required filings of such Prospectus supplement or post-effective amendment
as soon as practicable after the Company is notified of the matters to be
included in such Prospectus supplement or post-effective amendment;

 

(8)                                  deliver to each Selling Holder and each of
the underwriter(s), if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; the Company hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the Selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Registrable Securities covered by the Prospectus or any
amendment or supplement thereto;

 

(9)                                  in connection with any Underwritten
Offering pursuant to a Demand Registration, enter into an underwriting agreement
with one or more underwriter designated in accordance with this Agreement, such
agreement to be of the form, scope and substance as is customary in underwritten
offerings, and take all such other actions as are reasonably requested by the
managing underwriter(s) in order to expedite or facilitate the disposition of
such Registrable Securities and in such connections (i) make such
representations and warranties to the underwriters in form, scope and substance
as are customarily made by issuers to underwriters in underwritten offerings
with respect to the business of the Company; (ii) obtain opinions of counsel to
the Company and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriter(s))
addressed to the managing underwriter(s) covering the matters customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by the underwriters; (iii) obtain “comfort”
letters and updates thereof from the Company’s independent certified public
accountants addressed to the underwriters, such “comfort” letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings; (iv) deliver such documents
and certificates as may be reasonably requested by the managing underwriter(s)
to evidence compliance with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company.  The
above shall be done at each closing under such underwriting or similar
agreement;

 

(10)                            prior to any public offering of Registrable
Securities, cooperate with the Selling Holders, the underwriter(s), if any, and
their respective counsel in connection with the registration and qualification
of the Registrable Securities under the securities or Blue Sky laws of such
jurisdictions as the Selling Holders or underwriter(s), if any, may request and
do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions or the Registrable Securities covered by the
applicable Registration Statement; provided, however, that the Company shall not
be required to register or qualify as a foreign corporation where it is not now
so qualified or to take any

 

11

--------------------------------------------------------------------------------


 

action that would subject it to the service of process in suits or to taxation,
except as is required as a result of the Registration Statement, in any
jurisdiction where it is not now so subject;

 

(11)                            in connection with any sale of Registrable
Securities that will result in such securities no longer being Registrable
Securities, cooperate with the Selling Holders and the underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends; and
to register such Registrable Securities in such denominations and such names as
the Selling Holders or the underwriter(s), if any, may request at least two
Business Days prior to such sale of Registrable Securities;

 

(12)                            if requested by the Selling Holders, provide a
CUSIP number for all Registrable Securities not later than the effective date of
the Registration Statement covering such Registrable Securities and provide the
Company’s transfer agent(s) and registrar(s) for the Registrable Securities with
printed certificates for the Registrable Securities;

 

(13)                            cooperate and assist in any filings required to
be made with the NASD and in the performance of any due diligence investigation
by any underwriter (including any “qualified independent underwriter”) that is
required to be retained in accordance with the rules and regulations of the
NASD), and use their best efforts to cause such Registration Statement to become
effective and approved by such governmental agencies or authorities as may be
necessary to enable the Selling Holders or underwriters, if any, to consummate
the disposition of such Registrable Securities;

 

(14)                            otherwise use its best efforts to comply with
all applicable rules and regulations of the SEC, and make generally available to
its security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 under the Securities Act (which need not be
audited) covering a period of at least twelve month periods, but not more than
eighteen months, beginning with the first month of the Company’s first quarter
commencing after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act; and

 

(15)                            cause all Registrable Securities covered by the
Registration Statement to be listed on each securities exchange on which
securities of the same class issued by the Company are then listed if requested
by the Selling Holders holding a majority of the Registered Securities or the
managing underwriter(s), if any.

 

Each Selling Holder, upon receipt of any notice from the Company of the
happening of any event described in subsection (5)(B), (C), or (D) of
Section 3.1(a) or in Section 2.3(c) (a “Suspension Notice”), shall forthwith
discontinue disposition of the Registrable Securities pursuant to the
Registration Statement relating thereto until such Selling Holder receives
copies of the supplemented or amended Prospectus contemplated hereby or until it
is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemented filings that are incorporated

 

12

--------------------------------------------------------------------------------


 

by reference in the Prospectus, and, if so directed by the Company, such Selling
Holder will, or will request the managing underwriter or underwriters, if any,
to deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Selling Holder’s possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice.  The period from the date on which any Holder receives a
Suspension Notice to the date on which any Holder receives either the Advice or
copies of the supplemented or amended Prospectus contemplated hereby relating to
such notice shall hereinafter be referred to as the “Suspension Period.”  If the
Company shall give any Suspension Notice, (i) the Company shall use its
reasonable best efforts and take such actions as are reasonably necessary to
render Advice and end the Suspension Period as promptly as practicable and (ii)
the time periods for which a Registration Statement is required to be kept
effective pursuant to Sections 2.1, 2.2 or 2.3, as the case may be, shall be
extended by the number of days during the period from and including the date of
the giving of such Suspension Notice to and including the date when each Selling
Holder shall have received (A) the copies of the supplemented or amended
Prospectus contemplated by Section 3.1 (a) or (B) the Advice.

 

(b)  Provision by Holders of Certain Information.  No Holder of Registrable
Securities may include any of its Registrable Securities in any Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 days after receipt of a request therefor, such
information as the Company may reasonably request specified in item 507 of
Regulation S-K under the Securities Act for use in connection with any
Registration Statement or Prospectus or preliminary Prospectus included
therein.  Each Holder as to which any Registration Statement is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not materially misleading.

 

SECTION 3.2                          REGISTRATION EXPENSES.

 

(a)  All expenses incident to the Company’s performance of or compliance with
this Section 3.2 will be paid by the Company, regardless of whether any
registration statement required hereunder becomes effective, including, without
limitation:

 

(1)                                  all registration and filing fees;

 

(2)                                  fees and expenses of compliance with
securities or blue sky laws (including, without limitation, reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities and determination of their eligibility for investment
under the laws of such jurisdictions as the managing underwriters or Holders of
Registrable Securities being sold may designate);

 

(3)                                  printing (including, without limitation,
expenses of printing or engraving certificates for the Registrable Securities in
a form eligible for trading on the Nasdaq or for deposit with the Depository
Trust Company and of printing prospectuses), messenger, telephone and delivery
expenses;

 

(4)                                  reasonable fees and disbursements of
counsel for the Company;

 

13

--------------------------------------------------------------------------------


 

(5)                                  reasonable fees and disbursements of all
independent certified public accountants of the Company (including, without
limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to such performance);

 

(6)                                  fees and expenses of other Persons retained
by the Company; and

 

(7)                                  fees and expenses associated with any NASD
filing required to be made in connection with the registration of the
Registrable Securities, including, if applicable, the reasonable fees and
expenses of any “qualified independent underwriter” (and its counsel) that is
required to be retained in accordance with the rules and regulations of the NASD
(all such expenses being herein called “Registration Expenses”).

 

(b)  The Company will, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the Registrable
Securities to be registered on Nasdaq or on each national securities exchange on
which similar securities issued by the Company are then listed and the fees and
expenses of any Person, including special experts, retained by the Company.

 

SECTION 3.3                          PARTICIPATION IN UNDERWRITTEN
REGISTRATIONS.  No Holder may participate in any Underwritten Registration
hereunder unless such Holder (i) agrees to sell its Registrable Securities on
the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all reasonable questionnaires, powers of attorney, underwriting agreements,
hold-back agreements letters and other documents customarily required under the
terms of such underwriting arrangements.  Notwithstanding the foregoing, (x) no
Selling Holder shall be required to make any representations or warranties
except those which relate solely to such Holder and its intended method of
distribution, and (y) the liability of each such Holder to any underwriter under
such underwriting agreement will be limited to liability arising from
misstatements or omissions regarding such Holder and its intended method of
distribution and any such liability shall not exceed an amount equal to the
amount of net proceeds such Holder derives from such registration; provided,
however, that in an offering by the Company in which any Holder requests to be
included in a Piggyback Registration, the Company shall use its best efforts to
arrange the terms of the offering such that the provisions set forth in clauses
(x) and (y) of this Section 3.3 are true.  Nothing in this Section 3.3 shall be
construed to create any additional rights regarding the registration of
Registrable Securities in any Person otherwise than as set forth herein.

 

SECTION 3.4                          HOLD-BACK AGREEMENTS.

 

(a)  Restrictions on Public Distribution by Holder of Registrable Securities. 
Upon the written request of the managing underwriter or underwriters of a Public
Offering, each Holder of Registrable Securities shall not effect any Public
Distribution of such securities, or any securities convertible into or
exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the Securities Act (except as part of such Public Offering),
during the 14-day period prior to, and during the 90-day period following, the
offering date for each Public Offering made pursuant to such registration
statement (as identified by such underwriter or

 

14

--------------------------------------------------------------------------------


 

underwriters or the Company in good faith).  The foregoing provisions shall not
apply to any Holder that is prevented by applicable statute or regulation from
entering into any such agreement; provided, however, that any such Holder shall
undertake not to effect any Public Distribution of the class of securities
covered by such registration statement (except as part of such Underwritten
Offering) during such period unless it has provided 60 days’ prior written
notice of such Public Distribution to the managing underwriter.

 

(b)  Restrictions on Public Distribution by the Company and Others.  The Company
agrees and it shall use its reasonable best efforts to cause its Affiliates
(other than Persons who are Holders hereunder) to agree:  (1) not to effect any
Public Distribution of any securities being registered in accordance with
Article II hereof, or any securities convertible into or exchangeable or
exercisable for such securities, during the 14-day period prior to, and during
the 90-day period following, the offering date for each Public Offering made
pursuant to a registration statement filed under Article II hereof, if requested
in writing by the managing underwriters (except as part of such Public Offering
or pursuant to registrations in connection with mergers, acquisitions, exchange
offers, subscription offers, dividend reinvestment plans or stock options or
other employee benefit plans); and (2) to use its reasonable best efforts to
cause each Holder of its privately placed Registrable Securities that are issued
by the Company at any time on or after the date of this Agreement to agree not
to effect any Public Distribution, including a sale pursuant to Rule 144 under
the Securities Act, of any Registrable Securities during the period set forth in
clause (1) above (except as part of such Public Offering, if and to the extent
permitted).

 


ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION


 

SECTION 4.1                          INDEMNIFICATION BY THE COMPANY.  The
Company agrees to indemnify and hold harmless each Selling Holder, each person,
if any, who controls such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (hereinafter referred to as a
“controlling person”), the respective officers, directors, partners, employees,
representatives and agents of any Holder or any controlling person, solely in
their capacities as such (each an “Indemnified Holder”), to the fullest extent
lawful, from and against any and all losses, claims, damages, liabilities,
judgments, actions and expenses (including without limitation and as incurred,
reimbursement of all reasonable costs of investigating, preparing, pursuing or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any Indemnified Holder) directly or indirectly
caused by, related to, based upon, arising out of or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein.

 

15

--------------------------------------------------------------------------------


 

SECTION 4.2                          INDEMNIFICATION BY HOLDERS OF REGISTRABLE
SECURITIES.  Each Selling Holder agrees, severally and not jointly, to indemnify
and hold harmless the Company and its directors, officers and any person
controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company and its respective officers,
directors, partners, employees, representatives and agents of each such person,
to the same extent as the foregoing indemnity from the Company to each of the
Indemnified Holders, but only with respect to losses, claims, damages,
liabilities, judgments, actions and expenses (including without limitation and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing or defending any claim or action, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, including the
reasonable fees and expenses of counsel to the Company) directly or indirectly
caused by, related to, based upon, arising out of or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading, to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information relating to such Holder furnished in writing by
such Holder expressly for use in any Registration Statement or Prospectus.  In
case any action or proceeding shall be brought against the Company or its
directors or officers or any such controlling person in respect of which
indemnity may be sought against a Holder of Registrable Securities, such Holder
shall have the rights and duties given the Company, and the Company or its
directors or officers or such controlling person shall have the rights and
duties given to each Holder by the preceding paragraph.  Each Selling Holder
also agrees to indemnify and hold harmless each other Selling Holder or
underwriters participating in the distribution on substantially the same basis
as that of the indemnification of the Company provided in this Section 4.2.  In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the proceeds received by such Holder upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.  The Company shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above with respect to information so furnished in writing by such Persons
specifically for inclusion in any Registration Statement or Prospectus.

 

SECTION 4.3                          CONDUCT OF INDEMNIFICATION PROCEEDINGS. 
Any Person entitled to indemnification hereunder (an “Indemnified Party”) will
(i) promptly give notice of any claim, action or proceeding (including any
governmental or regulatory investigation or proceeding) or the commencement of
any such action or proceeding to the Person against whom such indemnity may be
sought (an “Indemnifying Party”); provided that the failure to give such notice
shall not relieve the Indemnifying Party of its obligations pursuant to this
Agreement except to the extent that such Indemnifying Party has been prejudiced
in any material respect by such failure, and (ii) permit the Indemnifying Party
to assume the defense of such claim with counsel reasonably satisfactory to such
Indemnified Party; provided that the Indemnified Party shall have the right to
employ separate counsel and participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party unless (a) the Indemnifying Party has agreed to pay for such fees and
expenses, or (b) the Indemnifying Party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such Indemnified
Party or (c) in the reasonable

 

16

--------------------------------------------------------------------------------


 

judgment of such Indemnified Party, based upon advice of its counsel, a conflict
of interest may exist between such Indemnified Party and the Indemnifying Party
with respect to such claims.  If such defense is not assumed by the Indemnifying
Party, the Indemnifying Party will not be subject to any liability for any
settlement of any such claim effected without the Indemnifying Party’s prior
written consent, which consent shall not be unreasonably withheld.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify and hold harmless any Indemnified Party from and against any loss,
claim damage, liability or expense by reason of any settlement of any such claim
or action.  No Indemnifying Party shall, without the prior written consent of
each Indemnified Party, settle or compromise or consent to the entry of judgment
in or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Party is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Party from all liability arising out
of such action, claim, litigation or proceeding.  An Indemnifying Party who is
not entitled to, or elects not to, assume the defense of the claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other such Indemnified Parties with
respect to such Claim, in which event the Indemnifying Party shall be obligated
to pay the fees and expenses of such additional counsel.

 

SECTION 4.4                          CONTRIBUTION.  If the indemnification
provided for in this Article IV is unavailable to an Indemnified Party (other
than by reason of exceptions provided in those Sections) in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
applicable Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall have a joint and severable obligation to contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party, on the one hand, and of the
Indemnified Party, on the other, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations.  The relative fault of the
Indemnifying Party, on the one hand, and of the Indemnified Party, on the other,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the Indemnifying Party or by the
Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in the second paragraph of Section 4.1, any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4.4 were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph.  The

 

17

--------------------------------------------------------------------------------


 

amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 4.4, none of the Indemnified
Holders shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the net proceeds received by such Holder with respect to
the Registrable Securities exceeds the greater of (A) the amount paid by such
Holder for its Registrable Securities and (B) the amount of any damages which
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Holders’ obligation to
contribute pursuant to this Section 4.4 are several in proportion to the
respective number of Registrable Securities held by each of the Holders
hereunder and not joint.

 

For purposes of this Article IV, each controlling person of a Holder shall have
the same rights to contribution as such Holder, and each officer, director, and
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act shall have the same rights
to contribution as the Company, subject in each case to the limitations set
forth in the immediately preceding paragraph.  Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties under this Article IV,
notify such party or parties from whom contribution may be sought, but the
omission to so notify such party or parties shall not relieve the party or
parties from who contribution may be sought from any obligation it or they may
have under this Article IV or otherwise except to the extent that it has been
prejudiced in any material respect by such failure.  No party shall be liable
for contribution with respect to any action or claim settled without its written
consent; provided, however, that such written consent was not unreasonably
withheld.

 

SECTION 4.5                          ADDITIONAL INDEMNITY.  The indemnity,
contribution and expense reimbursement obligations under this Article IV shall
be in addition to any liability each Indemnifying Party may otherwise have;
provided, however, that any payment made by the Company which results in an
Indemnified Party receiving from any source(s) indemnification, contribution or
reimbursement for an amount in excess of the actual loss, liability or expense
incurred by such Indemnified Party, shall be refunded to the Company by the
Indemnified Party receiving such excess payment.

 


ARTICLE V

MISCELLANEOUS


 

SECTION 5.1                          RULE 144.  The Company agrees it will file
in a timely manner all reports required to be filed by it pursuant to the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder and will take such further action as any Holder of Registrable
Securities may reasonably request in order that such Holder may effect sales of
Registrable Securities without registration within the limitations of the
exemptions

 

18

--------------------------------------------------------------------------------


 

provided by Rule 144, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the SEC.  At any reasonable time
and upon the request of a Holder of Registrable Securities, the Company will
furnish such Holder with such information as may be necessary to enable the
Holder to effect sales of Registrable Securities pursuant to Rule 144 under the
Securities Act and will deliver to such Holder a written statement as to whether
it has complied with such information and requirements.

 

SECTION 5.2                          SPECIFIC PERFORMANCE.  Each Holder, in
addition to being entitled to exercise all rights provided herein or granted by
law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement.  The Company agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby
agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate.

 

SECTION 5.3                          OTHER AGREEMENTS.  The Company will not on
or after the date of this Agreement enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof.

 

SECTION 5.4                          CHARTER AMENDMENTS AFFECTING THE COMPANY’S
COMMON STOCK.  The Company will not amend its Certificate of Incorporation in
any respect that would materially and adversely affect the rights of the Holders
hereunder.

 

SECTION 5.5                          AMENDMENTS AND WAIVERS.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of a majority of the outstanding shares of Registrable
Securities.

 

SECTION 5.6                          NOTICES.  Unless otherwise provided herein,
any notice, request, instruction or other document to be given hereunder by any
party to the others shall be made in writing, by hand-delivery, telegraph,
telex, telecopier, registered first-class mail or air courier guaranteeing
overnight delivery as follows:

 

if to the Company, to:

 

Pathmark Stores, Inc.

200 Milik Street

Carteret, New Jersey 07008

Attention:  Marc A. Strassler

 

if to any Holder:

 

to the address specified below such Holder’s name on the signature pages hereto;

 

19

--------------------------------------------------------------------------------


 

or to such other place and with such other copies as any party hereto may
designate as to itself by written notice to the others.  All such notices and
communications shall be deemed to have been duly given:  at the time delivered
by hand, if personally delivered; five Business Days after being deposited in
the mail, postage prepaid, if mailed; when answered back, if telexed; when
receipt acknowledged, if telecopied:  and on the next Business Day if timely
delivered to an air courier guaranteeing overnight delivery.

 

SECTION 5.7                          SUCCESSORS AND ASSIGNS.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties, including without limitation and without the
need for an express assignment, subsequent holders of Registrable Securities or
of the Warrants, provided that the Company may not assign its rights or
obligations under this Agreement to any other person or entity without the
written consent of a majority of the outstanding shares of Registrable
Securities.

 

SECTION 5.8                          COUNTERPARTS.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

SECTION 5.9                          HEADINGS.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

SECTION 5.10                    GOVERNING LAW.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to the choice of law provisions thereof.

 

SECTION 5.11                    SEVERABILITY.  In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired
thereby.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

SECTION 5.12                    ENTIRE AGREEMENT.  This Agreement is intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted by the
Company with respect to the Registrable Securities.  This Agreement supersedes
all prior agreements and understandings between the parties with respect to such
subject matter.

 

SECTION 5.13                    PRONOUNS.  Whenever the context may require, any
pronouns used herein shall be deemed also to include the corresponding neuter,
masculine or feminine forms.

 

20

--------------------------------------------------------------------------------


 

SECTION 5.14                    ATTORNEY’S FEES.  In any action or proceeding
brought to enforce any provision of this Agreement, the successful party shall
be entitled to recover reasonable attorney’s fees in addition to its costs and
expenses and any other available remedy.



 

SECTION 5.15                    SECURITIES HELD BY THE COMPANY OR ITS
SUBSIDIARIES.  Whenever the consent or approval of Holders of a specified
percentage or Registrable Securities is required hereunder, Registrable
Securities held by the Company or its Subsidiaries shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

SECTION 5.16                    FURTHER ASSURANCES.  Each party shall cooperate
and take such action as may be reasonably requested by another party in order to
carry out the provisions and purposes of this Agreement and the transactions
contemplated hereby.

 

SECTION 5.17                    TERMINATION.  Unless sooner terminated in
accordance with its terms or as otherwise herein provided, including
specifically in Section 2.3(a), this Agreement shall terminate upon the earlier
to occur of (i) the mutual agreement by the parties hereto, (ii) with respect to
any Holder, such Holder ceasing to own any Registrable Securities, or (iii) the
tenth anniversary of the Closing.

 

(signature page follows)

 

21

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties hereto have executed and delivered this Agreement
as of the date first written above.

 

 

 

COMPANY:

 

 

 

PATHMARK STORES, INC., a Delaware
corporation

 

 

 

 

 

By:

/s/ Frank Vitrano

 

 

Name: Frank Vitrano

 

Title:   President and Chief Financial Officer

 

 

S-1

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

 

HOLDERS:

 

 

 

YUCAIPA CORPORATE INITIATIVES FUND I,
L.P., a Delaware limited partnership

 

 

 

By:

Yucaipa Corporate Initiatives Fund I, LLC

 

Its:

General Partner

 

 

 

 

 

/s/ Robert P. Bermingham

 

 

By: Robert P. Bermingham

 

Title: Vice President

 

 

 

 

 

YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND I, L.P., a Delaware limited
partnership

 

 

 

By:

Yucaipa American Alliance Fund I, LLC

 

Its:

General Partner

 

 

 

 

 

/s/ Robert P. Bermingham

 

 

By: Robert P. Bermingham

 

Title: Vice President

 

 

 

 

 

YUCAIPA AMERICAN ALLIANCE FUND I,
L.P., a Delaware limited partnership

 

 

 

By:

Yucaipa American Alliance Fund I, LLC

 

Its:

General Partner

 

 

 

 

 

/s/ Robert P. Bermingham

 

 

By: Robert P. Bermingham

 

Title: Vice President

 

 

 

 

 

Address for Notices to the Investors:

 

 

 

9130 W. Sunset Boulevard

 

Los Angeles, California 90069

 

Attention: Robert P. Bermingham

 

S-2

Registration Rights Agreement

 

--------------------------------------------------------------------------------